DETAILED ACTION
STATUS OF CLAIM SET 4
This Official Action is reply to the 3/1/21 RCE 
New		none
Canceled	none
Amended	1, 8, 15
Claims 1-20 are pending, examined, and reviewed below.  

					Response to Applicant's Remarks/Amendment
Applicant's remarks/amendment have been fully considered but do not overcome the present rejection. 
101 rejection maintained.
The claims fall within one of the four 101 statutory categories.
Claim 1 states:
[Wingdings font/0x9F] a filter to generate filtered response data to reduce processing time, the filtered response data generated from response data based on at least one of a geographical origin of user responses, an IP address of the user responses, a time of the user responses, or a channel of the user responses, the response data indicative of user responses to stimuli presented to users
[Wingdings font/0x9F] a model generator to generate a learning model based on a correlation of stimulus data and the filtered response data, the stimulus data including stimuli presented to users on a channel or a sub-channel of the channel, the learning model to predict user responses based on stimuli presented to the users in the channel or the sub-channel, the correlation indicative of stimuli contributing to user responses at a channel or a sub-channel level
[Wingdings font/0x9F] generate a simulated model based on the stimulus data and the predicted user responses
[Wingdings font/0x9F] an attribution engine to determine and store a media spend plan based on the learning model, the simulated model,  and a budget, the media spend plan including an allocation of the budget,  to stimuli corresponding to the channel or the sub-channel
[Wingdings font/0x9F] a user interface to display the MEDIA SPEND PLAN to a user and update the media spend plan based on predictions of the learning model when the user adjusts the budget or allocations of the media spend plan in the user interface

The claims are directed to Certain Methods Of Organizing Human Behavior. Examiner maps the claim to Certain Methods Of Organizing Human Behavior but notes that in Int. Ventures v Cap One Bank ‘137 patent (CAFC) budgeting was Organizing Human Activity.
The first step filtering is selecting a particular data source to be manipulated, MPEP 2106.05(g). Next, we have a model correlating stimulus and response for predicting, and an attribution engine for using the model to determining media spend. The first step filtering is pre-solution activity, selecting a particular data source to be manipulated, MPEP 2106.05(g). The abstract idea is in the model generator and attribution engine for budgeting.  The attribution engine storing a media spend plan and display spend plan is/are post-solution activity.  In between the filtering and user interface for display there is budgeting couched in the terms of media spend plan, a Certain Method Of Organizing Human Behavior. The abstract idea is bookended at the front end of the claim by the filtering and at the other end of the claim by storing media plan and display. The claim ends at ‘a user interface’. The ‘to display …in the user interface’ is intended use. Language ‘the user adjusts’ is not required by the claim; ‘when the user adjusts’ is not required by the claim to ever happen. Independent claims 1, 8, 15 are similar. An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640.
Prong 1, “Is there an abstract idea?”, is answered “YES”.
Prong 2, “Is there an integrated practical application?” is answered “NO”.
Neither claim 1 nor claim 8 has a computer, processor, other generic element. Claim 15 only has a generic element, medium. “With the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human…” FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1318 (CAFC 2016). Here, there’s nothing in the claims themselves that foreclose them from being performed by humans. MPEP 2106.04(a)(2). Generating a model to determine and store a media spend plan i.e. budgeting is a certain methods of organizing human activity. Machine learning can be done with pen and paper and for small data sets by one of ordinary skill. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").  
“In the claims themselves”, claim 1-7 has no computer, no processor, no GUI and claim 15-20 only has a medium in the preamble.  Claim 8 is written in a “means for” format and additional elements from the Specification may perform the claim functions. This case is similar to the clearinghouse in Alice and the computer implemented hedge in Bilski. Here, rather than specificity, the idea is generally applied with generic elements as in Applicant’s Specification [0096] ANY machine, ‘any’ desired environment ¶ 29, 33, 37, any machine ¶ 95, any supporting hardware. Applicant’s Fig 12 has means for performing the claim steps, but there’s no specificity. The claims in light of the Specification and drawings amount to  budgeting and ‘apply it’ via machine learning with a computer (Fig 12). 
Applicant says ¶ 3-6 the problem addressed is organizing human activity (media spend ¶ 3).  
Training/processing with machine learning is an idea itself of organizing information through mathematical correlations, using categories to organize, store and transmit information. Machine learning is old and well-known (NPL: “Approaches to Machine Learning, P. Langley at Carnegie-Mellon University (1984) and the references it refers to from a half-century ago).
An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640. The independent claims’ focus is budget -- Organizing Human Activity followed by display, extra-solution activity and preceded by pre-solution activity, filtering is selecting a particular data source to be manipulated, MPEP 2106.05(g).
Applicant gathers specific data, calculates a budget, he displays the budget. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Applicant uses steps that can be done in the mind followed by extra-solution activity (display). The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc and simply speak or display. The additional elements present only a particular technological environment.
not integrated into a practical application. In particular, the claim recites additional element – user interface, medium to perform the claim steps. The elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Applicant uses steps that can be done in the mind followed by extra-solution activity (display). The steps are computer-implemented, but one could do the calculations with pen and paper, abacus, slide-rule etc and simply speak or display. The additional elements present only a particular technological environment.
Spec ¶ 3-6 does address the problem of organizing human activity via stimulus and response and budgeting same. As to applicant remarks that (remarks p. 10), applicant isn’t claiming math, Applicant is organizing human activity with math. The claim is organizing human activity (budgeting). Examiner maps the claim to that grouping rather than Int. Ventures v Cap One Bank ‘137 patent (CAFC) where budgeting was described as organizing human activity. The math to calculate budget, the organizing of human activity. The stimulus and response, and their budgeting are for organizing human activity as the Spec points out at least ¶ 4. As to applicant remarks that (remarks p. 9) that the claims are not performed in the mind, training with machine learning is an idea itself of organizing information through mathematical correlations, using categories to organize, store and transmit information. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – user interface, medium to perform the claim steps. The elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. As to applicant remarks that (remarks p. 6) there’s a practical application, but claim 1 has no additional elements and even if reader interprets the claim to read into it what isn’t -- computer, computer interface, computer model -- these are generic elements generally applied. Claim 8 in means plus function calls upon ‘any machine’ (Spec ¶ 31, 95), i.e. a high level of generality. Claim 15 is the only claim limited a little bit, with the medium, but this bare reference is comparable to ‘computer implement’ or ‘apply it’.  The claim isn’t limited to advertising stimuli and response. Applicant’s specification is similar, stating the stimulus and response could be broad, e.g. nudge diabetic and the response Spec ¶ 4, and any other message or notification ¶ 5-6. 
	Filtering to reduce processing time is electronic recordkeeping MPEP 2106.05 - reducing amount of data-in to reduce process overhead. 
103
Cited art shows the filtering albeit in different words. Cavander already shows stimulus and response, and using response factors to generate a model (Abstract, ¶ 11, 17) and optimize ¶ 44, 47 a marketing plan via a model ¶ 11, 17, 18, 28-30, ¶ 57, 59. 	Neither Cavander nor Zhong uses the exact word ‘filtering’ but both show the concept. From response data, Cavander extracts data for certain conditions including channel, time and use such filtered response data as a model input ¶ 17, ¶ 28 model response weights and elasticities adjusted as a function of specific response data (diminishing returns). That renders obvious filtering.NOT EXPLICIT in Cavander is IP address. From user clicks (responses), Zhong is “collecting” specific data, ¶ 34. That renders obvious filtering. The data includes IP address ¶ 32, log files ¶ 34 with IP address, date, time, publisher, referrer, user-agent, cookies and so on, ¶ 43. Zhong uses filtered data (including IP address) to optimize. It would have been obvious to combine Zhong and Cavander for the advantage of better model inputs and a wider array of model inputs. Modifying Cavander with Zhong has the advantage of filtered response data (“particular IP address” ¶ 32, 34, 
Since examiner just discussed art, here is a suitable place to mention pertinent prior art cited but not relied upon: (Google Analytics Fundamentals April 1, 2016): https://www.youtube.com/watch?v=E4W8Vh_JDQ0  (GAF). Cited art Zhong has IP filtering; GAF not needed. GAF states filtering response data and IP filtering is common sense (6:10), the skill required is a few mouseclicks (6:52), filtering response data is & has been a standard option on Google Analytics.  Forgetting to filter response data would, of course, result in developer re-entering the job market.

    PNG
    media_image1.png
    605
    962
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    252
    402
    media_image2.png
    Greyscale


As to applicant remarks on simulated model, new art is cited below.

						DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1-2, 4-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9, 17 in US Pat 10,068,188 in view of GAF (NPL (Google Analytics Fundamentals April 1, 2016): https://www.youtube.com/watch?v=E4W8Vh_JDQ0. GAF is evidence of what would be common sense to a person of ordinary skill in the art. Although there are slight differences in the wording between the claim sets, the differences do not render the claims patentably distinct. The present application 16/052447 and US Pat 10,068,188 issued to the same assignee (Nielsen) by the same inventor (Anto Chittilappilly) both claim budgeting, using stimulus and response for machine-learning a model for media spend allocation. What is present in the present application (filtering) but missing from the patent is obvious so that anyone of ordinary skill would know that forgetting to filter would result in one returning to the job market sooner than anticipated. A typical error of one right out of school is to write a program but not clean the model’s data. Real-life problems do not provide the kind of sanitized data sets that the young programmer was presented in school. Employers are completely unforgiving and the new programmer is soon looking for another job. The present application has filtering but such filtering is common sense and therefore the difference between patent and this application is obvious. If you do not filter, you may end up with a model in which you tracking yourself. This is already pointed out above in the citation https://www.youtube.com/watch?v=E4W8Vh_JDQ0  (GAF) at about 6:02. And the filtering is and has for years been a standard menu option on Google Analytics, one of the 2 most common ad budgeting 

    PNG
    media_image1.png
    605
    962
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    252
    402
    media_image2.png
    Greyscale


					Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements sufficient to amount to significantly more than the abstract idea(s).  
STEP 1
The claims fall within one of the four 101 statutory categories (1, a machine, 8 machine, 15 an article of manufacture).
STEP 2a
	Prong 1
Certain Method of Organizing Human Activity. Applicant is budgeting (here couched in the terms of media spend plan). The rejection primarily relies on the PEG grouping Certain Method of Organizing Human Activity. The question of patentability of budgeting is a question that has been asked and answered. Int. Ventures v Cap One Bank ‘137 patent (CAFC 2015) said budgeting) was Organizing Human Activity. MPEP 2106.04(a)(2). Budget there is here called media spend plan. Independent claims 1, 8, 15 are similar.
The first step filtering is selecting a particular data source to be manipulated, MPEP 2106.05(g). Next, we have a model correlating stimulus and response for predicting, and an attribution engine for using the model to determining media spend. The first step filtering is pre-solution activity, selecting a particular data source to be manipulated, MPEP 2106.05(g). The abstract idea is in the model generator and attribution engine for budgeting.  The attribution engine storing a media spend plan and display spend plan is/are post-solution activity.  In between the filtering and user interface for display there is budgeting couched in the terms of media spend plan, a Certain Method Of Organizing Human Behavior. The abstract idea is bookended at the front end of the claim by the filtering and at the other end of the claim by storing media plan and display. The claim ends at ‘a user interface’. The ‘to display …in the user interface’ is intended use. Language ‘the user adjusts’ is not required by the claim; ‘when the user adjusts’ is not required by the claim to ever happen. Limitations not appearing in a claim cannot be relied upon for patentability, In re Self, 671 F.2d 1344, 1348 (CCPA 1982). 
An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 ("anonymous loan shopping" in a computer system claim is abstract because it could be "performed by humans without a computer").
Prong 1, “Is there an abstract idea?” is answered “YES”.
Prong 2, “Is there an integrated practical application?” is answered “NO”. 
The determination of which elements are part of the idea, and which are pre-solution activity, post-solution activity and conclusions from above are carried over to here. The first step filtering is selecting a particular data source to be manipulated, MPEP 2106.05(g). Next, we have a model correlating stimulus and response for predicting, and an attribution engine for using the model to determining media spend. The first step filtering is pre-solution activity, selecting a particular data source to be manipulated, MPEP 2106.05(g). The abstract idea is in the model generator and attribution engine for budgeting.  The attribution engine storing a media spend plan and display spend plan is/are post-solution activity.  In between the filtering and user interface for display there is budgeting couched in the terms of media spend plan, a Certain Method Of Organizing Human Behavior. The abstract idea is bookended at the front end of the claim by the filtering and at the other end of the claim by storing media plan and display. 
Neither claim 1 nor claim 8 has a computer, processor, other generic element. Claim 15 only has a generic element, medium. “With the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human…” FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1318 (CAFC 2016). Here, there’s nothing in the claims themselves that foreclose them from being performed by humans. MPEP 2106.04(a)(2). Generating a model to determine and store a media spend plan i.e. budgeting, after gathering specific data, is certain methods of organizing human activity. Machine learning can be done with pen and paper and for small data sets. “In the claims themselves”, the claim isn’t limited to advertising stimuli and response. “In the claims themselves”, claim 1-7 has no computer, no processor, no GUI and claim 15-20 only has a medium in the preamble.  Claim 8 is written in a “means for” format and additional elements from the Specification may perform the claim functions. This case is similar to the clearinghouse in Alice and the computer implemented hedge in Bilski. Here, rather than specificity, the idea is generally applied with generic elements as in Applicant’s Specification [0096] ANY machine, ‘any’ desired environment ¶ 29, 33, 37, ANY machine ¶ 95, ANY supporting hardware. Applicant’s Fig 12 and corresponding text has means for performing the claim steps, but there’s no specificity. The Specification and drawings read with the claims amount to budgeting via machine learning and ‘apply it’ with a computer (Fig 12) in the case of claim 8 and 15 but claim 1 doesn’t even have a computer.  Limitations not appearing in a claim cannot be relied upon for patentability, In re Self, 671 F.2d 1344, 1348 (CCPA 1982). EVEN IF reader used interpretation to effectively rewrite the claim and user interface were read to include computer elements which are absent from the claim, the elements are generic, generally applied.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – machine/medium, user interface, any machine [Spec 31, 95], to perform the claim steps. The elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The steps could do the calculations with pen and paper, abacus, slide-rule etc and budget. The additional elements present only a particular technological environment.
The dependent claims add steps which are part of, not apart from, the idea of organizing human activity. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance does not outweigh abstract concepts of the claimed invention.
Applicant says ¶ 3-6 the problem addressed is Organizing Human Activity (media spend ¶ 3).  
Training/processing with machine learning is an idea itself of organizing information through mathematical correlations, using categories to organize, store and transmit information. Machine learning is old and well-known (NPL: “Approaches to Machine Learning, P. Langley at Carnegie-Mellon University (1984) and the references it refers to from MORE THAN A HALF-CENTURY AGO).
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – user interface to perform the claim steps. The elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. Applicant uses certain methods of organizing human activity followed by extra-solution activity (display). The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Alice Corp p.16 slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
The machine learning is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of generic computer components.
Filtering to reduce processing time is electronic recordkeeping MPEP 2106.05 - reducing amount of data-in to reduce process overhead.
It is apparent that the claim is not directed to specific improvements of the additional elements. 
Claim 2, 9, 16 have the model generator providing subset of data to the learning model and comparing responses predicted by the model to actual responses. These are math steps for  calculating a budget, Certain Methods Of Organizing Human Behavior. Claim 3, 10, 17 have the model generator adjusting the learning model with machine learning. These are math steps for calculating a budget budgeting, Certain Methods Of Organizing Human Behavior in claims 8, 16. The limitation of machine learning is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of generic computer components. Claim 4, 11, 18 have calculating a correlation coefficient. These are math steps for certain methods of organizing human activity and at most use of a computer as a tool to perform math, calculating a budget budgeting for Certain Methods Of Organizing Human Behavior. Claim 5, 12, 19 have using a correlation coefficient. These are math steps that can be done with paper and pen and at most use of a computer as a tool to calculate a budget budgeting, Certain Methods Of Organizing Human Behavior. Claim 6, 13 use predictions for adjusting budget allocations. These are math steps that can be done with paper and pen and at most use of a computer as a tool to perform budgeting, Certain Methods Of Organizing Human Behavior. Claim 7, 14, 20 have math steps that can be done with paper and pen and at most use of a computer as a tool to perform budgeting, Certain Methods Of Organizing Human Behavior. The dependent claims add steps which are part of, not apart from, the idea of organizing human activity. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance does not outweigh abstract concepts of the claimed invention.
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
STEP 2b
	The additional elements and conclusions from 2a are carried over to here. When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea amount(s) to machine/medium, user interface, any machine [Spec 31, 95]. These generic elements can found in a general reference, Wiley Encyclopedia of Computer Science (2009) already provided to applicant, simply by doing a word search in Adobe. MPEP 2106.05 discusses the generic additional elements 
Viewed as a whole, the additional claim elements, e.g. machine/medium, user interface do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself. The claims do not claim more than an idea implemented on a machine/medium. 
The independent claims 1, 9, 14 implement the abstract idea by generic computer, generic storage, generic storage, processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Enfish.  
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the machine/medium itself, and do not provide meaningful limitations beyond generic linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic elements that do not add meaningful limitations to the abstract idea because they require no more than generic functions. The limitations (beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke.
Budgeting (media spend plan) is certain methods of organizing human activity. 
MPEP 2106.05(a) Examples not sufficient to show an improvement in computer-functionality:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)
Moreover, these generic limitations machine/medium, user interface, any machine [Spec 31, 95] do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generic linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
Displaying a budget does not add significantly more. The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. Wiley Encyclopedia of Computer Science and Engineering (2009) was already provided to applicant and is a general technical reference with these generic elements, which was already provided to Applicant. The reference is the kind a person of ordinary skill in the art would have “hanging on their wall“, e.g. as a pdf shortcut or icon on wallpaper of one’s computer. Display is mentioned 427 times (Wiley p.2261), memory at p. 2263 (mentioned 1700+times in Wiley), database, server p.125, server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 times (e.g. p.1253), storage medium (e.g. p.131), computer (3553 times, e.g. p.283), network (at least p.1700-1707), interface for signaling (770 times at least p.1700-1707). 
See MPEP 2106.05 for applicant’s generic additional elements which are generally applied.
Applicant did not invent the additional elements nor does applicant improve any of those or improve any other technical field. “Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610‐611, 130 S. Ct. 3218, 177 L. Ed. 2d 792. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result.” Applicant adds the words machine/medium, user interface, any machine [Spec 31, 95].
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. Nowhere in the claims or specification is there any indication as to that which is alleged to be significantly more does something nongeneric such that Applicant has improved machine/medium functionality. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No)
These were already provided to Applicant
“Approaches to Machine Learning, P. Langley at Carnegie-Mellon University (Year: 1984)
IP FILTERING IS COMMON SENSE, snapshot at 6:02 of Google Analytics Fundamentals (April 1, 2016): https://www.youtube.com/watch?v=E4W8Vh_JDQ0 (Year: 2016)
IP FILTERING IS A STANDARD MENU OPTION ON GOOGLE ANALYTICS, snapshot at 6:56 of Google Analytics Fundamentals (April 1, 2016): https://www.youtube.com/watch?v=E4W8Vh_JDQ0 (Year: 2016)

CLAIM INTERPRETATION 112 f
The following is a quotation of 35 U.S.C. 112 f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “means for” limitations in claim 8-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

CLAIM REJECTIONS - 35 USC § 103
The following quotes 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
	A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

References excerpts are annotated, bold, italicized or underlined to point to a part relevant to the claim. 
MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims 1-20 are rejected under 35 USC 103 over Cavander (US PG PUB 2015/0317670)(Assignee Adobe) in view of Zhong (US PG PUB 2018/0308123) (Assignee Google)  in view of King (US PG PUB 20150347977)
CLAIM 1, 8, 15
Except for the word subchannel (Zhong ‘sub-channel’ below e.g. ¶ 15-16, Table 8-9) and except for IP address (Zhong below e.g. ¶ 32, 34, 43-44), Cavander shows the claim. Neither Cavander nor Zhong uses the exact word ‘filtering’, but both show the concept.
[Wingdings font/0x9F] a filter to generate filtered response data to reduce processing time, the filtered response data generated from response data based on at least one of a geographical origin of user responses, an IP address of the user responses, a time of the user responses, or a channel of the user responses, the response data indicative of user responses to stimuli presented to users Cavander already shows stimulus and response, and using response factors to generate a model (Abstract, ¶ 11, 17-18) and optimize ¶ 44, 47 a marketing plan via a model ¶ 11, 17, 18, 28-30, ¶ 57, 59. 
	Neither Cavander nor Zhong uses the exact word ‘filtering’ but both show the concept.
From response data, Cavander extracts data for certain conditions including channel, time and use such filtered response data as a model input ¶ 17, ¶ 28 model response weights and elasticities adjusted as a function of specific response data (diminishing returns). That renders obvious filtering.
NOT EXPLICIT in Cavander is IP address. From user clicks (responses), Zhong is “collecting” specific data, ¶ 34. That renders obvious filtering. The data includes IP address ¶ 32, log files ¶ 34 with IP address, date, time, publisher, referrer, user-agent, cookies and so on, ¶ 43. Zhong uses filtered data (including IP address) to optimize. It would have been obvious to combine Zhong and Cavander for the advantage of better model inputs and a wider array of model inputs. Modifying Cavander with Zhong has the advantage of filtered response data (“particular IP address” ¶ 32, 34, 43-44) as an input. In this manner, marketing content can be particular to an intended consumer can and thereby optimized (via such filtered response data, e.g. a “particular IP address” Zhong ¶ 32). 
Except for word the subchannel (Zhong ‘sub-channel’ below ¶ 15-16, Table 8-9), Cavander shows
[Wingdings font/0x9F] a model generator (¶ 59, Abstract ‘generate a model’, Fig 12, ¶ 10-11) to generate a learning model (¶ 18, 29-30) based on a correlation (¶ 17-18, 28-30) of stimulus data (Abstract input, ads, ¶ 11, 18, 43-45 Fig 5, Fig 3 data sources, Fig 4 scenario, Fig 8 inputs) and the filtered response data (¶ 17-18) (Cavander extracts data for certain conditions i.e. channel, time and uses such filtered response data as a model input ¶ 17-18; ¶ 28-29 model response weights and elasticities adjusted as a function of specific response data e.g. diminishing returns), the stimulus data including stimuli presented to users on a channel or a sub-channel (Cavander at least ¶ 13 Fig 5) (Fig 5 subchannels are offline, online, Fig 8 TV, print including sub-channels of magazine, newspaper, Fig 13 TV, print including sub-channels of magazine newspaper, broadcast including sub-channels of TV/Radio/Internet, radio, PR, sponsorship, display, paid, search, internet, video, social, movie, including sub-channels of local market ¶ 27)  of the channel (Cavander at least ¶ 24), the learning model to predict user responses (Cavander predict ¶ 10-11, 17-18, 46, 57-58 Fig 3) based on stimuli presented to the users in the channel or the sub-channel (Cavander at least ¶ 13 Fig 5) (Fig 5 subchannels offline, online, Fig 8 TV, print including sub-channels of magazine newspaper, Fig 13 TV, print including sub-channels of magazine newspaper, broadcast including sub-channels of TV/Radio/Internet, radio, PR, sponsorship, display, paid, search, internet, video, social, movie, including sub-channels of local market ¶ 27), the correlation indicative of stimuli contributing to user responses at a channel or a sub-channel level (Cavander see at least attribution Fig 4, ¶ 29-30, 49)(Cavander ¶ 18-19 historical stimulus and response, ¶ 44, 48, Fig 2, storing ¶ 32 Fig 1-4)

    PNG
    media_image3.png
    645
    597
    media_image3.png
    Greyscale
[0018] … term "MODEL" includes any mathematical logic (e.g., a set of objects having a collection of finitary operations, and relations defined on it), economic construct representing economic processes by a set of variables and a set of logical or quantitative relationships, simulation or other representation of a set of relationships or processes. For example, a model may include a deterministic, discrete, dynamic, distributed, MACHINE LEARNING or discriminative mathematical model (e.g., a SUPPORT VECTOR MACHINE). For a given set of inputs to the model, the model produces a finite set of outputs that can be used to predict or simulate the behavior of a given system. For example, a MODEL can be generated based on the HISTORICAL performance of a marketing activity, and, for a given set of CONSTRAINTS (such as cost, time, campaign, marketing CHANNEL, TOUCHPOINT, etc.), the model can be used to PREDICT THE FUTURE performance of another marketing activity based on the HISTORICAL performance.
[0019] … "scenario data" defines, at least in part, a marketing campaign, a set of goals for the campaign, a set of constraints for the campaign, a time frame for the campaign, a set of desired marketing elements for the campaign, a desired mix of the marketing elements, a set of assumptions for the campaign, or any combination of these. In some cases, the scenario data includes a marketing goal, a budget constraint, a resource constraint and an economic assumption. In some cases, the SCENARIO data can include a set of PARAMETERS, including a brand, a product, a touchpoint, a geographical market, a time frame, or any combination thereof. In some cases, scenario data can include a set of parameters, the parameters including a brand, a product, a TOUCHPOINT, a geographical market, or a time frame. 
[0048] FIG. 4 illustrates a flow diagram of an example user workflow 400 in accordance with an embodiment. From a start page (e.g., a webpage or other suitable user interface), a user may proceed down a number of different flow paths, such as an execute path 402, a scenarios path 404, and an assess path 406. The user may select a path using a graphical user interface or other suitable user interface, such as described below with respect to FIG. 5. If the user selects to proceed down the execute path 402, the user is presented with a list of scenarios that have been previously defined. As mentioned above, each scenario can define the parameters of several dimensions, such as brands, local markets, campaigns and time frames that the user wishes to incorporate into a particular marketing campaign. The user may select any one of the scenarios. Next, the user is presented with a list of marketing campaigns that have been previously defined. Such campaigns may, for example, be organized by brand, market, or both. The user may select one of the marketing campaigns in which the selected scenario is to be executed. Next, the user is presented with a MEDIA MIX Representing one or more marketing resources (e.g., TV, print, web, social media, etc.) that may be employed in the marketing campaign. The marketing resources may be used to CREATE INDIVIDUAL TOUCHPOINTS (e.g., points of contact between seller and buyer). The user may select one or more of these marketing resources. Next, a SIMULATION of the marketing campaign can be executed by, for example, a third party application using the selected scenario, campaign and marketing resources. The simulation enables the user to see how the marketing campaign is expected to perform using the selected parameters and one or more model generated from various response factors based on historical performance of the marketing resources and other factors. 

[Wingdings font/0x9F] an attribution engine (¶ 32-33, 43 analytics engine, Cavander at least Fig 3 analytics, Fig 4 attribution, ¶ 29, 49) to determine and store a media spend plan (Fig 1, ¶ 32 marketing plan including budget is created and stored in analytics engine; ¶ 32 “analytics engine 132 can be configured to store analytical data regarding the activities and interactions of one or more users with a website, and/or other data created and maintained by the analytics engine 132”, which must include the marketing plan budget created by the analytics engine; ¶ 21-22 a revised or updated marketing plan must have been saved, 43-44, 46, claim 15) based on the learning model (Cavander at least ¶ 17-18, 28), the simulated model,  and a budget (Cavander Fig 8 ¶ 10), the media spend plan (Cavander Fig 3 and corresponding text, ¶ 11) including an allocation of the budget (¶ 21 “the term “marketing plan” includes a scheduled allocation of a marketing budget to one or more types of media”. Cavander at least ¶ 21-26, Fig 4, 8) to stimuli corresponding to the channel or the sub-channel (Cavander ¶ 18, 30; Cavander has a historical response factor ¶ 17 and historical performance ¶ 18 which is a vector used in Support Vector Machine ¶ 18) (correlation shown by response factor ¶ 17. Cavander receiving and processing stimuli/response is a vector function (¶ 18, 30), Cavander ¶ 18-19 historical performance, ¶ 44, vector ¶ 18, 30, Fig 2; association of stimulus and response Cavander ¶ 18, 30)  (Cavander ¶ 11 prior media purchase to predict future) (Cavander ‘response factor’) (Cavander ¶ 17 generating a predictive model) (Cavander “input data associated with one or more marketing elements, such as television ads, print ads, and online ads”. Input variable is condition or variable or input Cavander ¶ 17-18, 29 ¶ 11 Fig 11-12 or dimensions ¶ 26, where the stimulus attribution predictive model predicts market performance of a future marketing message based on the stimulus attribution predictive model input variables; Cavander Fig 1, 3-4, ¶ 17-20. Cavander has historical performance ¶ 18 and historical response factor ¶ 17 is a vector for Support Vector Machine ¶ 18.)
[0017] … "RESPONSE FACTOR" represents any measure of the effectiveness of a marketing activity. Such effectiveness may be measured, for example, as the marginal profit or loss (e.g., adjusted revenue less actual cost) obtained from any given marketing element, or performance measures of other aspects of the marketing elements (e.g., the profit or loss of a campaigns, one or more touchpoints, a time period, a target audience, etc.). The response factor can be used as part of an analysis of the historical performance of any marketing activity or group of activities for future decision making (e.g., where the decision making process is implemented in a computer). For instance, if the RESPONSE FACTOR indicates a particular marketing effort has led to a financial loss under certain conditions (e.g., marketing channel, time, audience, etc.), the decision maker may decide to abandon a strategy involving SIMILAR CONDITIONS, or to modify the strategy in a particular way so as to prospectively improve the response factor for related future marketing activities. The response factor can be used for any purpose where the effectiveness of a certain marketing activity or set of marketing activities is relevant, such as for GENERATING OR UPDATING A PREDICTIVE MODEL that is used at least in part for GENERATING A MARKETING PLAN.
[0032] FIG. 1 illustrates an example client-server computing architecture 100 configured in accordance with an embodiment of the present invention. In this example, one or more user computing systems 110 each include a GUI 112 configured to provide a front end interface 114 and to interact electronically, via a communication network 120, with an ANALYTICS ENGINE 132 hosted by a server 130. Although depicted in FIG. 1 as separate devices, it will be appreciated that in some embodiments the functionality of the user computing system 110 and the server 130 may be integrated into one computing environment; for example, the ANALYTICS ENGINE 132 may be implemented locally on the user computing system 110. One or more data warehouses 140 operatively connected to the server 130 and the ANALYTICS ENGINE 132 can be configured to store analytical data regarding the activities and interactions of one or more users with a website, and/or other data created and maintained by the analytics engine 132. 
[0033] As will be appreciated in light of this disclosure, the various modules and components shown in FIG. 1, such as the GUI 112, ANALYTICS ENGINE 132 and data warehouse 140, .. in software …

    PNG
    media_image4.png
    444
    647
    media_image4.png
    Greyscale

[0043] FIG. 3 illustrates an overview of an example methodology 300 for generating a marketing plan that may be used, in whole or in part, in conjunction with various embodiments. In some embodiments, the methodology 300 may be implemented, for example, by the ANALYTICS ENGINE of FIG. 1. A backend 310 is configured to receive input data from one or more sources 312, such as marketing investment sources (e.g., TV, search, outdoor, display, social), external factors (e.g., employment, competition, consumer confidence index), and other suitable data sources. The backend 310 is further configured to interface with a frontend 314 and an end user 316. The end user 316, via a graphical user interface of the frontend 314, may provide the backend 310 with various types of information, including scenario data that defines, at least in part, a marketing campaign, a set of goals for the campaign, a set of constraints for the campaign, a time frame for the campaign, a set of desired marketing elements for the campaign, a desired mix of the marketing elements, a set of assumptions for the campaign, or any combination of these. The backend 310 is further configured calculate response factors corresponding to each of the marketing elements based on the input data, and to generate a marketing plan based on the scenario data. The marketing plan may include, for example, a list of marketing elements associated with the marketing campaign ordered in a flighting schedule according to the respective response factors. The frontend 314 is further configured to provide the marketing plan to the end user 316 via, for example, the graphical user interface. According to some embodiments, one or more frontends 314 may be implemented using various tools, such as Adobe Site Catalyst and Ad Lens. In this manner, the backend 310 can process information provided by one or more of the frontends 314, and send results back to the same or different frontends 314 for other decision and executional steps (e.g., for generating a marketing plan).

Cavander ¶18 model predict future performance of marketing activity based on historical performance 
Cavander at least ¶ 18, Fig 3-4, 12; Cavander ¶ 18 given constraints, scenario Fig 12 . 
Cavander at least ¶ 30 shows
a)  allocation of marketing resources and external factors, 
b) intermediate and its causal variables be used to determine causal paths between user actions, intermediate outcomes, final outcomes and associated time lags, 
c) vector autoregressive methods, Fig 3 data sources 312) 

Cavander shows 
i) data to which ‘business and statistical rules are applied’ ¶ 45, 
ii) ‘adjusted data’ ¶ 45, 
iii) ‘standardized data’ ¶ 45, 
iv) ‘combination’ ¶ 47, ‘other factors’ ¶ 48, new scenario ¶ 49 

    PNG
    media_image5.png
    561
    689
    media_image5.png
    Greyscale
Cavander has new scenario, mix i.e. unique combination (Fig 1-4, ¶ 18 predict, simulate future performance ¶ 30, 49; dashboard Fig 5-11

[Wingdings font/0x9F] a user interface (Cavander Fig 1, 3 MMX dashboard) to display the media spend plan to a user (Cavander Fig 3-5) and update the media spend plan based on predictions of the learning model (Cavander at least ¶ 17, 22, 45) when the user adjusts the budget or allocations of the media spend plan in the user interface (Cavander OFFER ¶ 44; also ¶ 12-13,16) (MMX Fig 3-5) ( Fig 1/8, frontend 314) (Cavander Fig 1, 3-4, 12, ¶ 11; app marketing elements = offers ¶ 16, 44) 
NOTE: The claim ends at ‘a user interface’. The ‘to display …in the user interface’ is intended use. The language ‘the user adjusts’ is not required by the claim since ‘when the user adjusts’ is not required by the claim to ever happen. See PTAB decision US Serial No. 13/551124 starting at page 4 discussing intended use. Applicant may wish to amend to positively recite a limitation that can be given patentable weight.
 [0044] … marketing plan can include an optimized, or ideal, mix of marketing elements across multiple channels, such as TV, print, display, paid search, etc., as defined by the end user 316 in a scenario. In other words, the marketing plan may include a list (or other display form, such as a table or report) describing various marketing resources that are allocated based on the input data (e.g., HISTORICAL performance of the marketing resources) and the USER-SUPPLIED SCENARIO (e.g., a set of goals defined by product, marketing campaign and local market). Further, the marketing plan may describe the sequence and timing for deploying the respective marketing resources in accordance with the user-supplied scenario. In this manner, the marketing plan describes an optimal utilization of marketing resources that meet the goals of the end-user, as defined in the scenario. Such a SCENARIO may define, for example, whether a product is a new product or an upgraded product, a brand-based marketing theme or a product-based marketing theme, a change in product positioning, a sale event or deal OFFER, a mega-sponsorship event, a holiday or non-holiday event, or a regional market rollout or a local market rollout, among other factors. 
    PNG
    media_image6.png
    541
    199
    media_image6.png
    Greyscale

Cavander Fig 8, offline subchannels, Fig 5 e.g. New York subchannel, ¶ 24, (Fig 5 subchannels offline, online, Fig 8 TV, print including sub-channels of magazine newspaper, Fig 13 TV, print including sub-channels of magazine newspaper, broadcast, sub-channels of TV/Radio/Internet, radio, PR, sponsorship, display, paid, search, internet, video, social, movie, including sub-channels of local market ¶ 27). 
	NOT EXPLICIT in Cavander is the word “subchannel”. Zhong shows sub-channel ¶ 15-16, 164-165, 172, 176 Fig 3-4, 8-9, particularly ¶ 14-16 Table 8, 10. It would have been obvious to combine Cavander’s response factor & model parameter (¶ 17, 22, 27-20) to budget by calculating a stimulus contribution value (Zhong at least ¶ 174-176). 
Zhong also teaches attribution for generating a predictive model based on determining correlation (at least ¶ 10-16, 149-150) using machine learning (at least ¶ 149-154) for budgeting advertising (at least ¶ 147, 174-176). Zhong Fig 8-9 show online subchannels.
The person of ordinary skill will readily recognize Cavander as teaching what is and has been an industry standard, Adobe Analytics.It would have been obvious to combine Cavander/Zhong. Cavander and Zhong are analogous art. Both teach marketing models to optimize (Cavander ¶ 10-11, 44, Zhong ¶ 12). Both teach targeting at channel level (Cavander online/offline/NewYork ¶ 10-11 suggest subchannel, 24 Fig 5, Zhong 12-15 channel, sub-channel). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination would have yielded predictable result. One would have been Motivated to combine Cavander and Zhong for the Advantage of budgeting at a granular level, (Zhong Fig 4, ¶ 145, 176) and increase or decrease spend (Zhong ¶ 147-150). 
For emphasis, we repeat that NOT EXPLICIT in Cavander is IP address
[Wingdings font/0x9F] a filter to generate filtered response data to reduce processing time, the filtered response data generated from response data based on at least one of a geographical origin of user responses, an IP address of the user responses, a time of the user responses, or a channel of the user responses, the response data indicative of user responses to stimuli presented to users  
Cavander already shows stimulus and response, and using response factors to generate a model (Abstract, ¶ 11, 17) and optimize ¶ 44, 47 a marketing plan via a model ¶ 11, 17, 18, 28-30, ¶ 57, 59. 
	NOT EXPLICIT IN Cavander or Zhong is the exact word ‘filtering’. Both show the concept. From response data, Cavander extracts data for certain conditions including channel, time, audience and use such filtered response data as a model input (¶ 17, ¶ 28 model response weights and elasticities adjusted as a function of specific response data, diminishing returns). That renders obvious filtering.
NOT EXPLICIT in Cavander is IP address. From user clicks (responses), Zhong is “collecting” specific data, ¶ 34. That renders obvious filtering. The data includes IP address ¶ 32, log files ¶ 34 with IP address, date, time, publisher, referrer, user-agent, cookies and so on, ¶ 43. Zhong uses filtered data (including IP address) to optimize. One of ordinary skill would recognize Cavander as an Adobe Analytics reference while Zhong is a Google Analytics reference. It would have been obvious looking at Cavander (Adobe), to look for the other most popular system (Google) and find Zhong.
MOTIVATION #1 	And it would have been obvious to combine Zhong and Cavander for the advantage of better model inputs and a wider array of model inputs. Modifying Cavander with Zhong has the advantage of filtered response data (“particular IP address” ¶ 32, 34, 43-44) as an input. In this manner, marketing content can be particular to an intended consumer can and optimized (via such filtered response data, e.g. a “particular IP address” Zhong ¶ 32) on granular (Zhong Fig 4) data. The combination helps user get what user does want. 
MOTIVATION #2 	The obvious alternative to what user wants is what user does not want.  It would have been self-evident and completely obvious to one of ordinary skill to filter by IP address. Without it, one gets the anomalous result of you feeding traffic from your own IP address into your model. The predictable result is unfiltered response data goes into your model & you unwittingly track yourself, confusing traffic from elsewhere (consumer) with traffic from yourself.  A person of ordinary skill in the art would also know that a good way to get fired is to track oneself instead of the customer and or use data that hasn’t been validated. A person of ordinary skill in the art would be motivated to avoid that.

    PNG
    media_image7.png
    488
    284
    media_image7.png
    Greyscale
MOTIVATION #3	 It would have been obvious to combine Zhong and Cavander to IP filter and use the filtered response data as an input to Cavavnder’s model. Cavander already Teaches filtering.  From response data, Cavander extracts data for certain conditions including channel, time, audience and use such filtered response data as a model input (¶ 17, ¶ 28 model response weights and elasticities adjusted as a function of specific response data, diminishing returns). That renders obvious filtering. Cavander doesn’t say IP address. But Cavander Teaches comparable information as a model input: geography (¶ 9, 45, 49, 57,59), location (¶ 23, 25, 26). Such location inputs would immediately Suggest (to a person of ordinary skill in the art) IP address for filtering. For example, user’s numerous daytime responses from one IP address and evening responses from another IP address, would suggest to a person of ordinary skill in the art where user works (in the daytime) and where user lives (from evening responses).  A person of ordinary skill in the art would have been Motivated to filter responses by geography (like Cavander) and specifically using IP address (like in Zhong) for the advantage of a useful level of  granularity in one’s model input (Zhong Fig 4) allowing for more precise targeting.

NOT EXPLICIT is phrase ‘simulate model’ but Cavander teaches simulated model at ¶ 18, 48 and learning model at least ¶ 18
[Wingdings font/0x9F] generate a simulated model based on stimulus data and the predicted user responses
But King shows producing a learning model and simulation model see at least Fig 6, 7B
Cavander and King are analogous prior art, marketing, both using learning models and simulation. It would have been obvious to combine Cavander e.g. ¶ 18, 48, Fig 4 with King for the advantage of using a learning model and simulated model and doing attribution taking account of a simulated model.
	CLAIM 2, 9, 16
Cavander/Zhong/King shows the above and Cavander showsclaim 1/8/15, wherein the 
[Wingdings font/0x9F] model generator is to adjust the learning model by providing subsets of stimulus data to the learning model and comparing responses predicted by the learning model to actual responses included in the response data (¶ 18, 24-30, Cavander at least ¶ 10-21, Fig 4 and corresponding text) (Cavander “input data associated with one or more marketing elements, such as television ads, print ads, and online ads”. Input variable is condition or variable or input Cavander ¶ 17-18, 29 ¶ 11 Fig 11-12 or dimensions ¶ 26, where the stimulus attribution predictive model predicts market performance of a future marketing message based on the stimulus attribution predictive model input variables; Cavander Fig 1, 3-4, ¶ 17-20. Cavander has historical performance ¶ 18 and historical response factor ¶ 17 is a vector for Support Vector Machine ¶ 18.)
Zhong ¶ 10, 14-16, Table 8, 9 ¶ 149, Fig 4; Zhong – subset, granularity (Fig 4, 145,176)
It would have been obvious to combine Cavander/Zhong. The references are analogous prior art, both determining advertising attribution in order to determine ad spend (e.g Cavander ¶ 10, Zhong ¶ 47). So it would have been obvious to combine Cavander and Zhong for the advantage of budgeting at a more granular level, Fig 5, ¶ 176.
CLAIM 3, 10, 17
Cavander/Zhong/King shows the above and Cavander showsclaim 2/9/16, wherein the 
[Wingdings font/0x9F] model generator is to adjust the learning model using machine learning techniques (Cavander at least ¶ 18, 28-30) See also Zhong ¶ 10, 14-16, Table 8, 9 and ¶ 149-176
It would have been obvious at the time of filing to combine Cavander/Zhong. The references are analogous prior art, both determining advertising attribution in order to determine ad spend (e.g Cavander ¶ 10, Zhong ¶ 47). So it would have been obvious to one of ordinary skill in the art at the time of filing to combine Cavander and Zhong for the advantage of budgeting optimized by learning (e.g Zhong ¶ 172-174, Cavander ¶ 18).
CLAIM 4, 11, 18 
Cavander/Zhong/King shows the above and Cavander showsclaim 1/8/15, further including a 
[Wingdings font/0x9F] small signal correlation engine to calculate correlation coefficients based on electronic data records that include stimulus data and response data, the correlation coefficients indicative of an amount a sub-channel contributed to a response or set of responses. (Cavander at least ¶ 58, Fig 12) See also Zhong ¶ 10, 14-16, Table 8, 9 and ¶ 149-176
It would have been obvious at the time of filing to combine Cavander/Zhong. The references are analogous prior art, both determining advertising attribution in order to determine ad spend (e.g Cavander ¶ 10, Zhong ¶ 47). So it would have been obvious to combine Cavander/Zhong for the advantage of budgeting optimized by learning (e.g Zhong ¶ 172-176, Cavander ¶ 18) and for the advantage of budgeting at a more granular level, Zhong Fig 4.
CLAIM 5, 12, 19
Cavander/Zhong/King shows the above and Cavander showsclaim 4/11/18, wherein the
[Wingdings font/0x9F] model generator uses the correlation coefficients to improve sub-channel predictions of the learning model (Cavander ¶ 58 Fig 12 show correlation coefficient used to improve sub-channel predictions of model ¶ 11, 17-18, 22, 28-30, 46, 48)
See also Zhong ¶ 10, 14-16, Table 8, 9 and ¶ 149-176. It would have been obvious at the time of filing to combine Cavander/Zhong. The references are analogous prior art, both determining advertising attribution in order to determine ad spend (e.g Cavander ¶ 10, Zhong ¶ 47). So it would have been obvious to combine Cavander and Zhong for the advantage of budgeting optimized by learning (.e.g Zhong ¶ 172-176, Cavander ¶ 18) and for the advantage of budgeting at a more granular level, Zhong Fig 4, ¶ 176.
CLAIM 6, 13
Cavander/Zhong/King shows the above and Cavander showsclaim 5/12/19, wherein the
[Wingdings font/0x9F] attribution engine (¶ 32-33 analytics engine, Cavander at least Fig 3 analytics, Fig 4 attribution, ¶ 29, 43, 49) uses the sub-channel predictions to adjust the allocations displayed by the user interface (Cavander at least ¶ 2, 10-11, 17-18, 43, 57, 59, Fig 8-9) 
Cavander [0043] FIG. 3 illustrates an overview of an example methodology 300 for generating a marketing plan that may be used, in whole or in part, in conjunction with various embodiments. In some embodiments, the methodology 300 may be implemented, for example, by the ANALYTICS ENGINE of FIG. 1.
See also Zhong ¶ 147, 174, Fig 8
It would have been obvious at the time of filing to combine Cavander/Zhong. The references are analogous prior art, both determining advertising attribution in order to determine ad spend (e.g Cavander ¶ 10, Zhong ¶ 47). So it would have been obvious to combine Cavander and Zhong for the advantage of budgeting optimized by learning (e.g Zhong ¶ 172-176, Cavander ¶ 18) and for making advertiser aware (Cavander Fig  10, 12) of budgeting at a more granular level, Zhong Fig 4) 
CLAIM 7, 14, 20
Cavander/Zhong/King shows the above and Cavander showsclaim 1/8/15, wherein the
[Wingdings font/0x9F] attribution engine (Fig 1, 3 ¶ 32-33, 43) determines the allocation of the budget to the stimuli corresponding to the channel or the sub-channel by calculating stimulus contribution values for the stimuli based on the learning model and applying the stimulus contribution values to the budget (Cavander ¶ 27-30, 17, 22 response factor w/model parameter determines allocation of budget to stimuli of channel by calculating contribution based on learning model) 
[0043] FIG. 3 illustrates an overview of an example methodology 300 for generating a marketing plan that may be used, in whole or in part, in conjunction with various embodiments. In some embodiments, the methodology 300 may be implemented, for example, by the ANALYTICS ENGINE of FIG. 1….
[0017] … "RESPONSE FACTOR" represents any measure of the effectiveness of a marketing activity. Such effectiveness may be measured, for example, as the marginal profit or loss (e.g., adjusted revenue less actual cost) obtained from any given MARKETING element, or performance measures of other aspects of the marketing elements (e.g., the profit or loss of a campaigns, one or more touchpoints, a TIME period, a TARGET audience, etc.). The response factor can be used as part of an analysis of the historical performance of any marketing activity or group of activities for FUTURE decision making (e.g., where the decision making process is implemented in a computer). For instance, if the RESPONSE FACTOR indicates a particular marketing effort has led to a financial loss under certain conditions (e.g., marketing channel, time, audience, etc.), the decision maker may decide to abandon a strategy involving SIMILAR CONDITIONS, OR TO MODIFY THE STRATEGY IN A PARTICULAR WAY SO AS TO PROSPECTIVELY IMPROVE THE RESPONSE FACTOR FOR RELATED FUTURE MARKETING ACTIVITIES. THE RESPONSE FACTOR can be used for any purpose where the effectiveness of a certain marketing activity or set of marketing activities is relevant, such as for GENERATING OR UPDATING A PREDICTIVE MODEL THAT IS USED AT LEAST IN PART FOR GENERATING A MARKETING PLAN.
[0027] Once the goals have been established, a forward goal seeking algorithm can rank or sort the marketing elements by the corresponding incremental profit (or other goal results). Then, a marketing plan can be generated in which various marketing elements are selected to deploy in rank order and in time sequencing up to the point where marginal revenue by touchpoint equals marginal cost or stops when other constraints are applied. In this process, the algorithm trades-off marketing elements and their timing based on the goals and response factors. The same arbitrage logic can be applied to multiple products, multiple markets and multiple time periods. Accordingly, the goal seeking algorithm can deliver a marketing plan or BUDGET in total, the mix by touchpoints and flighting schedules of impressions required by touchpoint, date and local market. These schedules can then be fed or passed to one or more of a plurality of executional paths and tools for media transactions by type of touchpoint.
[0029] In some embodiments, using aggregated data and information about how marketing resources are currently allocated, the backend platform can use regression techniques to generate models that represent the performance or effectiveness of the various marketing channels on a particular business outcome or outcomes. Such so-called attribution models may represent the true impact or effect of advertising resource allocation decisions on a particular business outcome or outcomes. For instance, the backend platform may generate a model that RELATES ADVERTISING RESOURCE ALLOCATION DECISIONS FOR DIFFERENT CHANNELS (e.g., the amount of money spent on advertising for each channel) to revenue for the advertiser. Thus, the models may describe how business outcomes respond to, or are impacted by, changes to underlying driver variables, such as the amount of marketing resources allocated to different marketing channels. Such response effects may be referred to as "LIFT FACTORS." The backend processor or other processes may use the lift factors to inform future marketing resource allocation decisions and dynamically improve the results of those decisions relative to a business outcome or outcomes.
[0030] In some embodiments, response factors for a particular business outcome may be modeled using advertising variables and other external factors or causal variables. For example, sales revenue may depend on the allocation of marketing resources to television media and search engine media along with other related external factors, such as the economy, distribution, pricing, awareness (e.g., number of followers on Twitter or friends on Facebook), page views of Facebook or other websites, and so on. The backend platform can collect, analyze, and incorporate data for each of these external factors into a cross-media attribution model to provide additional information regarding the TRUE IMPACT of marketing resource allocations on business outcomes. In some cases, a CAUSAL VARIABLE may be an INTERMEDIATE outcome and be similarly modeled using its own causal variables. For example, search engine media, which is a causal variable for sales revenue in the example above, may have a number of its own causal variables, such as television media, paid search clicks, and so on. Thus, the performance or true impact of marketing resources allocated to search engine media can be modeled using the causal variables related to search engine media and used to generate a model for sales revenue. It will be understood that the causal variables for a particular outcome or intermediate outcome can be determined using any of a number of marketing science and consumer behavior paradigms. Additionally, other techniques, such as vector autoregressive methods, can be used to determine CAUSAL PATHS BETWEEN USER ACTIONS, INTERMEDIATE OUTCOMES, AND FINAL OUTCOMES AND ANY ASSOCIATED TIME LAGS (e.g., the time between a consumer seeing an advertisement on television and then performing an online search for that product or the time between a consumer performing an online search for a product and then purchasing that product online or in a store).

See Cavander Fig 8, offline subchannels, Fig 5 New York channel. NOT EXPLICIT in Cavander is the word “subchannel”, but Zhong shows it ¶ 6-16, particularly ¶ 14-16 and Table 8, 10. It would have been obvious to combine Cavander’s response factor and model parameter (¶ 17, 22, 27-20) to allocate budget by first calculating a stimulus contribution value (Zhong at least ¶ 174-176). 
Zhong also teaches attribution for generating a predictive model based on determining correlation (at least ¶ 10-16, 149-174) using machine learning (at least ¶ 149-154) for budgeting advertising (at least ¶ 147, 172-176). Zhong Fig 8-9 show online subchannels.
It would have been obvious at the time of filing to combine Cavander/Zhong. The references are analogous prior art, both determining advertising attribution in order to determine ad spend (e.g Cavander ¶ 10, Zhong ¶ 47). So it would have been obvious to combine Cavander and Zhong for the advantage of budgeting optimized by learning (e.g Zhong ¶ 172-176, Cavander ¶ 18) and for making advertiser aware (Cavander Fig  10, 12) of budgeting at a more granular level, Zhong Fig 4) 
						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681